361 F.2d 256
EL-TRONICS, INC., Appellant,v.ROBERT BOSCH ELEKTRONIK, GmbH, Appellee.
Patent Appeal No. 7627.
United States Court of Customs and Patent Appeals.
June 9, 1966.

Appeal from Patent Office, Opposition No. 42,494. [Joint motion to affirm granted and decision of the Trademark Trial and Appeal Board is affirmed.]
Thomas P. Schiller, Cleveland, Ohio, for appellant.
Michael S. Striker, New York City, for appellee.
Before RICH, Acting Chief Judge, and MARTIN, SMITH, and ALMOND, Judges.
PER CURIAM.


1
The joint motion to affirm the decision of the Trademark Trial and Appeal Board is granted and the decision of the Trademark Trial and Appeal Board that there is likelihood of confusion between the marks of the parties as respectively used (1) in connection with exposure meters, flash guns, flash lamps and (2) in connection with photoflash lamps or bulbs is affirmed; such judgment to be without prejudice to any right appellant-applicant may have to register its mark in connection with "fluorescent lamps, incandescent lamps, other than lamps intended to be sold in connection with community antenna systems."


2
WORLEY, C. J., did not participate.